DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2022.
Claim Objections
Claims 1-11 are objected to because of the following informalities:
Regarding claim 1, line 3, “the waveform shape index” should be corrected to “the waveform shape change index” for the sake of clarity and consistency. 
Regarding claims 6 and 9, “the waveform shape factor index” should be corrected to “the waveform shape change index” for the sake of clarity and consistency.
Regarding claim 10, “the waveform shape index” should be corrected to “the waveform shape change index” for the sake of clarity and consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 only contains identical limitation of claim 2, thus, does not further limiting claim 2 limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota (US20150279624) in view of Edamura (US20020029851).
Regarding claim 1, Toyota teaches a method of controlling a plasma process (abstract, paragraphs 0001, 0015-0018). Toyota teaches to detect the temporal change of a waveform of current or voltage, current peak value and average peak value periodically during plasma process (paragraphs 0015-0018, paragraphs 0070-0071), wherein if the value is determined to be less than or equal to predetermined value (predetermined tolerance), the process is stopped or the process condition is changed (determining a subsequent action for the plasma process) (paragraphs 0070-0071). The temporal change of a waveform of current or voltage, current peak value and average peak value are all the factors governing the waveform shape, and the comparison would reasonably be comprising comparing with data which reads on the limitation of waveform shape change index, thus, Toyota teaches to determining a waveform shape change index during the process. 	
Toyota teaches the plasma process is etching (paragraphs 0004 and 0060). However, Edamura teaches a method of control plasma process by monitoring a temporal change of the plasma state (abstract) and discloses such controlling method is applicable to plasma process such as deposition and etching (abstract, paragraph 0028). Therefore, it would have been obvious to one of ordinary skill in the art to substitute plasma deposition for plasma etching as plasma process in the method of controlling a plasma process as disclosed by Toyota. 
Regarding claims 2-5, it is the position of the examiner that property, equation of waveform shape change index and the corresponding parameters, is inherent, given that the method of controlling the plasma process by comparing the waveform disclosed by Toyota and Edamura (see claim 1 rejection above) and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
Regarding claim 6, Toyota teaches the reference waveform data (which includes average reference waveform shape factor) is determined by pulse of powder in the plasma procs, which includes the first pulse (paragraphs 0043-0044, 0047).
Regarding claim 7, Toyota teaches the waveform shape change index, associated with temporal change of a waveform of current or voltage, current peak value and average peak value periodically during plasma process (paragraphs 0015-0018, paragraphs 0070-0071), is a monitor of the process chamber and/or plasma process for deviations over time to ensure stable operation of the chamber (paragraphs 0059, 061-0062, 0070-0071). 
Regarding claim 8, Toyota teaches the measured data of temporal change of a waveform of current or voltage, current peak value and average peak value periodically during plasma process are compared with a reference/predetermined value/data (paragraphs 0015-0018, paragraphs 0070-0071), and it would be obvious that such reference/predetermined value/data are determined from a reference plasma process or reference processing chamber. 
Regarding claim 9, Toyota teaches the if the measured data, temporal change of a waveform of current or voltage, current peak value and average peak value, is determined to be less than or equal to predetermined value (predetermined tolerance), the process is stopped or the process condition is changed (determining a subsequent action for the plasma process) (paragraphs 0070-0071). Thus, Toyota teaches the index matches a subject plasma process or processing chamber to a reference plasma process or reference processing chamber, respectively. 
Regarding claim 10, Toyota teaches if the index is within the predestined tolerance, the subsequent action comprises containing the deposition process and determining the index during the depositing process is repeated, determining if the index is within the predetermined tolerance is repeated, and the determining a subsequent action for the deposition process is repeated (paragraphs 0062, 0015-0018, 0070-0071). 
Regarding claim 11, Toyota teaches if the index is outside of the predetermined tolerance, the subsequent action comprises automatically stopping of the plasma process or alerting a user to existence of a fault or tolerance failure (paragraphs 0061, 0070-0071, 0015-0018). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717